      Case 6:18-cv-06566-FPG-MWP Document 19 Filed 01/16/19 Page 1 of 1



UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



NICHOLAS KOLLIAS

                                   Plaintiff(s),
                                                                 MEDIATION
                                                                CERTIFICA TION

                                                                   18   - CV - 06566-
                              v.



 UNIVERSITY OF ROCHESTER

                               Defendant(s).




    I hereby ce1tify that:

D The mediation session scheduled for_ _ _ _ _ has been adj ourned to _ _ _ __
D Case settled prior to the first mediation session.
l~IMediation session was held on           1111119

   D Case has settled. (Comment if necessaiy).
   D Case has settled in part. (Comment below). Mediation will continue on_ _ __
   D Case has settled in part. (Comment below). Mediation is complete.
   D Case has not settled. Mediation will continue on _ _ _ _ _ _ _ _ __
   l~I Case has not settled. Mediation is complete. The case will proceed toward trial
        pursuant to the Comt's scheduling order.


Date: 0 1116/2019                              Mediator: IS/ William G. Bauer

Additional Comments:
